Citation Nr: 0703164	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1986 to February 
1990, and from January 31, 1991 to February 13, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2002, a hearing was held before a Veterans Law Judge, 
who has since left the Board.  A transcript of the hearing is 
in the claims folder.  In June 2005, the veteran was notified 
that he could have a hearing before a currently sitting 
Veterans Law Judge.  He was told that if a response was not 
received within 30 days, it would be presumed that he did not 
want another hearing.  A response is not of record.  

In September 2002, the Board denied service connection for a 
mild cervical strain and deferred action on the claim for 
service connection for left leg and left hip conditions.  In 
September 2003, those claims were remanded for examination of 
the veteran.  The examination was done in March 2004.  The RO 
considered the examination results and opinion, and granted 
service connection for mild radiculopathy of the left lower 
extremity in December 2004.  There is no record of the 
veteran disagreeing with the rating or effective date 
assigned.  In February 2006, the Board remanded the claim of 
entitlement to service connection for a left hip disability 
for clarification of the opinion expressed in the March 2004 
examination report.  The requested development has been 
completed and the case has been returned to the Board for 
appellate review.  


FINDING OF FACT

The veteran does not have a left hip disability resulting 
from disease or injury in service or from a service-connected 
disability.  


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active military service; and is not proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in August 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The notice required in Dingess was sent with the August 2006 
statement of the case.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Criteria for Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, there 
is no competent evidence of a hip disease or injury in 
service, nor is there any competent evidence connecting a 
current hip disability to service.  

Rather, the veteran contends that he has a left hip 
disability as the result of his service-connected back 
disorder.  Service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  See 38 C.F.R. § 3.159 (2006); see also Grivois v. 
Brown, 6 Vet. App. 136 (1994).

Analysis of the Evidence

Pursuant to the September 2003 remand of the Board, the 
veteran was examined in March 2004.  He stated that he had 
been having left leg and left hip aches and pains.  He 
attributed the pains to his back and stated that the pain 
went from his back, down his left hip and leg.  Examination 
of the hip showed no deformity, tenderness, or abnormality in 
the range of motion.  Straight leg raising was to 45 degrees, 
bilaterally.  Muscle tone and power in the lower extremities 
was within normal limits and equal, bilaterally.  There was 
no muscle atrophy.  Deep tendon reflexes were 1+ and equal.  
Sensation to touch and pinprick was present in the lower 
extremities and variable in the left foot.  The assessment 
was that the veteran, as likely as not, had mild sensory 
radiculopathy in the left lower extremity, including the left 
hip and left leg; and, as likely as not, it was secondary to 
his low back problems.  An X-ray found that probable calcific 
capsulitis of the left hip joint could not be excluded.  The 
left hip was otherwise within normal limits.  

The RO subsequently granted service connection for this mild 
radiculopathy of the left lower extremity and denied service 
connection for a left hip disability, other than the lower 
left extremity radiculopathy.  

In February 2006, the Board remanded the case to clarify the 
opinion as to the hip disability.  The examiner was given the 
option of re-examining the veteran if the opinion required 
it.  The physician who did the March 2004 examination 
reviewed the claims folder and his findings and felt that it 
was not necessary to bring the veteran in for another 
examination.  The doctor affirmed that the veteran had a mild 
sensory radiculopathy and that it was, as likely as not, 
secondary to his history of a low back problem.  As to the 
X-ray report, the doctor wrote that:

The report of the x-ray of the left hip 
stated "probable calcific capsulitis in 
the left hip joint cannot be excluded."  
So, there was a suspicion on the x-ray of 
the left hip of this calcific capsulitis.  
Whether some of the symptoms the veteran 
is having in his left hip are secondary 
to this probable calcific capsulitis or 
not, or whether it is a mixture of the 
symptoms from the radiculopathy plus 
symptoms from the left hip cannot be 
determined for certain, although there is 
an indication that it is less likely to 
be from the hip because the pain and the 
symptoms characteristic appear to be 
related more to nerve compression rather 
than to joint symptoms.  In any case, 
whether it is from 2 sources or not, the 
finding on the x-ray of the left hip 
cannot be related to service without the 
resort to speculation since there is no 
evidence, I am aware of, that it resulted 
from service.  

In other words, even if there is a left 
hip disability per se, and this is not 
certain since the x-ray report said it is 
probable and the symptoms are not 
typical, but even if that was the case, 
then it is not possible to relate that 
disability to service without resort to 
speculation.   

Conclusion

Service connection has been established for any left lower 
extremity radiculopathy coursing down the left hip and into 
the left leg.  There is no competent medical evidence 
connecting any other left hip disability to the veteran's 
active service or to a service-connected disability.  There 
is some evidence that he might have an additional hip 
disability in the form of calcific capsulitis; however, even 
if he does, there is a competent medical opinion to the 
effect that it is not related to service, including a 
service-connected disability.  This is the only competent 
medical opinion as to a connection, so it forms a 
preponderance evidence, and that preponderance is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left hip disability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


